Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 27 July 1781
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                  
                     dear general
                     27 july 81
                  
                  I was so much vexed two or three days ago by a Certain idea that i Cannot but submit it to your excellency.  I  that in the last Conference Count de Rochambeau to that admiral du barras and all the officers of the fleet pretended that it was not possible to force the entrance of the harbour of new york where there are some ships to defend it.  if so, why would not admiral du barras in this absence of the british fleet Render himself master of the harbour no Risk. he Could penetrate every where & i am surprised that the british left so the harbour and this makes me believe that there is some thing in their plan which we do not penetrate. may be a jonction with Rodney somewhere but if the harbour Cannot be forced admiral du barras should not bein danger in it.  i am with great Respect dear general your excellencys Obedient humble servant
                  
                     duportail
                  
               